Case: 12-30554       Document: 00512118353         Page: 1     Date Filed: 01/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 18, 2013
                                     No. 12-30554
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LINDA S. DUNN, also known as Linda S. Hinton,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CR-32-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Linda S. Dunn pleaded guilty to credit union fraud in violation of 18
U.S.C. § 1344 and money laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i).
The district court sentenced Dunn to concurrent terms of 97 months in prison.
       Dunn argues that the district court committed reversible error when it did
not make an explicit competency determination following her competency
hearing. She asserts that because she was not competent, her guilty plea is
unknowing and involuntary. We review this claim for plain error. See United

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30554     Document: 00512118353     Page: 2    Date Filed: 01/18/2013

                                  No. 12-30554

States v. Krout, 66 F.3d 1420, 1434 (5th Cir. 1995). Under the plain error
standard, Dunn must show a clear or obvious forfeited error that affected her
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
Dunn makes the required showing, we retain the discretion to correct the error
only if it seriously affects the fairness, integrity, or public reputation of the
proceedings. Id.
      Even if we assume that the district court committed an error that was
clear or obvious, Dunn has not established that the error affected her substantial
rights. The record as a whole shows that Dunn was competent when she pleaded
guilty. Further, Dunn does not identify the proceedings that she was not able
to comprehend, and she does not assert that she was unable to consult with her
lawyer or participate in her defense. See Godinez v. Moran, 509 U.S. 389, 396
(1993). Accordingly, Dunn has not established that her substantial rights were
affected by the district court’s failure to make an explicit competency
determination following her competency hearing.            See United States v.
Broussard, 669 F.3d 537, 553 (5th Cir. 2012); United States v. Hutson, 821 F.2d
1015, 1018 (5th Cir. 1987).
      Dunn also argues that her trial attorney performed ineffectively by failing
to object to the district court’s failure to make an explicit competency
determination. We generally do not consider ineffective assistance claims on
direct appeal,. United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).
The record in this case is not sufficiently developed for such a determination.
Accordingly, we decline to consider the issue.
      AFFIRMED.




                                        2